COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case names:     The Better Business Bureau of Metropolitan Houston, Inc., The Better
                          Business Bureau of Metropolitan Houston Education Foundation, Dan
                          Parson, Chris Church, Church Enterprise, Inc., Gary Milleson, Ronald
                          N. McMillan, D’Artagnan Bebel, Mark Goldie, Charlie Hollis, and
                          Steven Lufburrow v. John Moore Services, Inc. and John Moore
                          Renovation, LLC

                          John Moore Services, Inc. and John Moore Renovation, LLC v. The
                          Better Business Bureau of Metropolitan Houston Inc.

Appellate case numbers: 01-14-00687-CV; 01-14-00906-CV

Trial court case numbers: 2013-76215; 2012-35162

Trial court:              269th District Court of Harris County


       As discussed during oral argument this morning in Case Number 01-14-00906-CV, John
Moore Services, Inc. and John Moore Renovation, LLC v. The Better Business Bureau of
Metropolitan Houston Inc., the Court requests that the parties identify by letter to this Court any
additional authority which has issued since the parties’ briefs were filed and which is relevant to
the disposition of either Case Number 01-14-00687-CV or Case Number 01-14-00906-CV.
These letters must be filed no later than Friday, January 22, 2016.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

                   Panel consists of Justices Keyes, Bland, and Massengale


Date: January 12, 2016